In consolidated proceedings pursuant to Real Property Tax Law article 7 to review real property tax assessments for the tax years 1993/1994 through 1997/1998, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Pesce, J.), dated September 30, 2003, which, after a nonjury trial, denied the petitions and dismissed the proceedings.
Ordered that the order and judgment is affirmed, with costs.
Upon our review of the record, we are satisfied that the Supreme Court accorded the evidence the weight it was due with respect to its determination to adopt the recommendations of the respondent’s appraiser and not those of the petitioner’s appraiser concerning the computation of assessed values using the capitalization of income approach to value (see W.T. Grant Co. v Srogi, 52 NY2d 496, 510, 511 [1981]; Matter of Erie Blvd. Hydropower, L.P. v Town of Ephratah Bd. of Assessors, 9 AD3d 540, 544 [2004]). The city’s appraiser’s use of an overall yield rate to derive a capitalization rate was supported by the record. The determination of a proper capitalization rate is a factual question for the trial court, and the opinion evidence of appraisers is competent evidence of that rate {see Matter of Continental Assur. Co. v Mayor of Inc. Vil. of Lynbrook, 113 AD2d 795, 797 [1985]; see also 13 Warren’s Weed, New York Real Property, Tax Certiorari Valuation § 10.05 [2] [4th ed]; Appraisal Institute, Appraisal of Real Estate at 414-415, 420-421 [10th ed]; Matter of New York City Tr. Auth. [Superior Reed & Rattan Furniture Co.], 160 AD2d 705 [1990]). Schmidt, J.E, Santucci, Crane and Skelos, JJ., concur.